Exhibit 10.1

 

 



[image_001.jpg]



 

[pic1.jpg] 

 

 



 

[Name]

 

Rich Uncles is excited to announce its most recent acquisition: a
newly-renovated Northrop Grumman office facility located south of Cape Canaveral
in the beautiful Space Coast region of Florida!

Northrop Grumman is an established global aerospace and defense company that
produces specialized equipment for both military and civilian use.

Northrop Grumman is another great addition to our growing portfolio of
commercial properties.





Learn More INVEST NOW

 



 

 

 

 

 

 



If you have any questions about our real estate investment trust, or the
prospectus, please call us at (855) Rich-Uncles or simply reply to this email.
 



 



Sincerely, Rich Uncles Investor Relations (855) Rich-Uncles [image_002.jpg]



 

 



About Rich Uncles Contact Us

Rich Uncles is a Real Estate

Investment Trust (REIT) that

allows small investors the

opportunity to invest in

commercial property.

3080 Bristol Street, Suite 550
Costa Mesa, CA 92626

info@RichUncles.com
1-855-Rich-Uncles (1-855-742-4862)

 

Learn more [pic2.jpg]                     



 

 

 [image_002.jpg]

 



Terms of Use | Privacy Policy | Unsubscribe | Subscription preferences Rich
Uncles NNN REIT, Inc. has filed a registration statement (including prospectus)
with the US Securities and Exchange Commission (SEC) for the offering to which
this communication relates. Before you invest, you should carefully read the
prospectus in the registration statement and the other documents Rich Uncles NNN
REIT has filed with the SEC for more complete information about Rich Uncles and
the securities offering. You may get these documents for free by visiting EDGAR
on the SEC web site at www.sec.gov. Alternatively, Rich Uncles will arrange to
send you the prospectus if you request it by calling toll-free (855) Rich-Uncles
or emailing prospectus-nnn@richuncles.com, or by visiting
http://www2.richuncles.com/e/209752/prospectus-nnn/w7jn/30487721. This is not an
offering, which may be made only by prospectus. The Attorney General of the
State of New York has not passed on or endorsed the merits of this offering. Any
representation to the contrary is unlawful. The $1 Billion offering of our
common stock is currently approved in the following States: California,
Colorado, Connecticut, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana,
Kentucky, Louisiana, Nevada, Montana, New Hampshire, New York, South Dakota,
Texas, Utah, Vermont, Wisconsin and Wyoming. No offer to sell any securities,
and no solicitation of an offer to buy any securities, is being made in any
jurisdiction in which such offer, sale or solicitation would not be permitted by
applicable law. We continue to seek approval of other States and we frequently
update our approved States list on our website
(http://www2.richuncles.com/e/209752/2017-03-09/w7jq/30487721). Our mailing
address is:
Rich Uncles
3080 Bristol Street, Suite 550
Costa Mesa, CA 92626 RichUncles © 2017 All Rights Reserved



 

 



 

